 



EXHIBIT 10.2

PHILADELPHIA INSURANCE COMPANIES

RESTRICTED STOCK AWARD AGREEMENT

     THIS AWARD (the “Award”) is hereby granted as of                     
     ,       (the “Grant Date”) by Philadelphia Consolidated Holding Corp., a
Pennsylvania corporation (the “Company”), to                      (the
“Grantee”) pursuant to the Company’s Amended and Restated Employees’ Stock
Incentive and Performance Based Compensation Plan (the “Plan”), and subject to
the terms and conditions set forth therein and as set out in this Award
Agreement. Capitalized terms used herein shall, unless otherwise required by the
context, have the meaning ascribed to such terms in the Plan.

          By action of the Committee, and subject to the terms of the Plan, the
Grantee is hereby granted shares of the Company’s Common Stock, no par value, as
indicated below (the “Stock”), subject to the Plan and to the restrictions and
risks of forfeiture as set forth in this Award Agreement.

          NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained in this Agreement, the parties agree as follows:

W I T N E S S E T H

     1. Definitions. As used herein, the following terms shall have the meanings
set forth below:

          (a) “Date of Grant” means the Effective Date as indicated above.

          (b) “Forfeiture Date” means any date prior to the end of the
Restriction Period on which Grantee’s employment with the Company (or an
affiliate of the Company) terminates for any reason unless such termination of
employment is treated hereunder as accelerating the end of the Restriction
Period.

          (c) “Restriction Period” with respect to any Stock subject to this
Award Agreement, means the period from the Date of Grant up to the Vesting Date
applicable to such Stock.

          (d) “Vesting Date” means, with respect to any of the Stock subject to
this Award Agreement, the date specified as the applicable vesting date herein,
or such earlier date as such Stock may become vested under the terms of the
Plan.

     2. Grant. The Company grants to the Grantee upon the terms and conditions
set forth in this Award Agreement                      shares of the Company’s
Common Stock. This Award is given upon the following terms and conditions:

          (a) Subject to the terms and conditions set forth herein and in the
Plan, Grantee shall not be permitted to sell, transfer, pledge or assign any
Restricted Stock during such shares’ Restricted Period.

 



--------------------------------------------------------------------------------



 



          (b) The Stock subject to this Award Agreement shall have Vesting
Date(s) as specified below:

     
Vesting Date
  Percent Vested

          (c) Subject to the terms and conditions set forth herein and in the
Plan, the restrictions on the Stock subject to this Award Agreement imposed
hereunder or pursuant to the Plan shall lapse on each Vesting Date with respect
to the portion of such Stock to which such Vesting Date is applicable. The Stock
subject to this Award Agreement shall, however, be fully vested upon a Change in
Control to the extent provided in the Plan (such event being treated as a
Vesting Date for these purposes). Notwithstanding the foregoing, the vesting of
the Stock subject to this Award on the occurrence of a Vesting Date shall only
occur if the Grantee is, and has continuously been, an employee of the Company
or of an affiliate of the Company from the Date of Grant through such Vesting
Date.

          (d) In the event the Grantee ceases to serve as an employee of the
Company or of an affiliate of the Company prior to the occurrence of a Vesting
Date, the Stock to which such Vesting Date was applicable shall be forfeited by
the Grantee and the Stock so forfeited shall be reacquired by the Company
without consideration.

          (e) Except for the restrictions specified herein and in the Plan, the
Grantee shall have all of the rights of a shareholder with respect to the Stock
subject to this Award, including the right to vote such Stock to the same extent
that such shares could be voted if they were not subject to the restrictions set
forth in this Award Agreement.

          (f) Any dividends payable with respect to the Stock subject to this
Award shall be distributed to the Grantee at the same time and in the same
manner as dividends are distributed to any other holder of the Company’s Common
Stock. Any dividends that are in the nature of extraordinary dividends or that
are in the form of a distribution of securities, shall be held in escrow and
shall be subject to the same restrictions and the same provisions for vesting
and forfeiture as are applicable under the terms of this Award Agreement and the
Plan to the Stock with respect to which such dividends were issued. [ALTERNATIVE
PROVISION: Any cash dividends payable with respect to the Stock subject to this
Award shall be invested and reinvested in additional full or fractional shares
of the Company’s Common Stock and shall be deemed to be additional Stock subject
to the same restrictions and the same provisions for vesting and forfeiture as
are applicable under the terms of this Award Agreement and the Plan to the Stock
with respect to which such dividends were issued. Any dividends that are in the
nature of extraordinary dividends or that are in the form of a distribution of
securities, shall be held in escrow and shall be subject to the same
restrictions and the same provisions for vesting as are applicable to the Stock
to which such dividends relate.]

     3. Legends. Certificates representing the Stock subject to this Award
Agreement shall bear such legends as the Company shall deem appropriate to
reflect any restrictions on transfer imposed under the Award Agreement, pursuant
to the terms of the Plan, or by reason of applicable federal or state securities
laws.

 



--------------------------------------------------------------------------------



 



     4. Delivery of Shares. Upon a Vesting Date, the Company shall notify
Grantee (or Grantee’s personal representative, heir or legatee in the event of
Grantee’s death) that the restrictions on an installment of Stock have lapsed,
and shall, without payment from Grantee for such Restricted Stock, upon such
Grantee’s request deliver a certificate for such Restricted Stock without any
legend or restrictions, except for such restrictions as may be imposed by the
Committee, in its sole judgment, by reason of applicable federal or state
securities laws; provided that no certificates for shares will be delivered to
Grantee (or to his or her personal representative, heir or legatee) until
appropriate arrangements have been made with the Company for the withholding of
any taxes which may be due with respect to such Stock. The Company may condition
delivery of certificates for shares of Stock upon the prior receipt from Grantee
of any undertakings which it may determine are required to assure that the
certificates are being issued in compliance with federal and state securities
laws. Notwithstanding the foregoing, the Committee may require the Grantee to
deliver to the Company a stock power endorsed in blank relating to the shares of
Common Stock subject to the Award in order to facilitate the reacquisition of
the Stock by the Company in the event of a forfeiture, or may hold the
certificates representing the Stock subject to this Award Agreement until the
Restriction Period expires.

     5. Status of Stock. The Stock subject to this Award is intended to
constitute property subject to a substantial risk of forfeiture during the
Restriction Period, and subject to federal income tax in accordance with
Section 83 of the Code. Section 83 generally provides that Grantee will
recognize compensation income with respect to the Stock only to the extent it
becomes vested on the applicable Vesting Date or Dates in an amount equal to the
then fair market value of the Stock. Alternatively, Grantee may elect, pursuant
to Section 83(b) of the Code, to recognize compensation income for all or any
part of the Stock subject to this Award as of the date the Award is granted to
the Grantee in an amount equal to the fair market value of the Stock subject to
the election. Such election must be made within 30 days of the date the Award is
granted, and the Grantee is required to notify the Company immediately if such
an election is made. Grantee should consult his or her tax advisors to determine
whether a Section 83(b) election is appropriate.

     6. Employment. Nothing in the Plan or in this Agreement shall confer upon
the Grantee any right to be continued as an employee of the Company or interfere
in any way with the right of the Company to remove the Grantee as an employee at
any time for any cause.

     7. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of any successor of the Company, but except as provided above, the
Award granted shall not be assigned or otherwise disposed of by the Grantee.

     8. The Plan. This Award is subject to the terms and conditions of the Plan.
In the event of a conflict between the Plan and this Agreement, the terms of the
Plan shall control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Award Agreement has been executed on this      
day of                     , 20     .

            PHILADELPHIA CONSOLIDATED HOLDINGS CORP.
      By:                           ACKNOWLEDGED
      By:           GRANTEE             

 